          Case 1:19-cv-00802-NONE-SAB Document 22 Filed 05/27/20 Page 1 of 1


 1

 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5
                                  EASTERN DISTRICT OF CALIFORNIA
 6

 7   JAMES SNELL,                                         Case No. 1:19-cv-00802-NONE-SAB

 8                   Plaintiff,                           ORDER RE STIPULATION FOR STAY OF
                                                          ACTION PENDING COMPLETION OF
 9           v.                                           MEDIATION

10   G4S SECURE SOLUTIONS (USA) INC.,                     (ECF No. 21)

11                   Defendant.                           DEADLINE: SEPTEMBER 11, 2020

12

13          On March 4, 2020, the scheduling order issued setting the deadlines for class certification

14 discovery and the deadline by which Plaintiff must file a motion for class certification. (ECF

15 No. 20.) On May 27, 2020, the parties filed a stipulation to stay this action pending completion

16 of mediation which is scheduled for August 28, 2020. (ECF No. 21.) The Court finds that good

17 cause exists to stay this matter while the parties participate in mediation.

18          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

19          1.      This action is stayed for the parties to participate in private mediation scheduled

20                  for August 28, 2020; and

21          2.      The parties shall file a joint report on the status of the mediation on or before

22                  September 11, 2020.

23
     IT IS SO ORDERED.
24

25 Dated:        May 27, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
